DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/24/2020 has been entered. Claims 1-15 are presented 
for examination. The information disclosure statement filed on 3/16/2020 and 11/25/2019 have been entered. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nave et al. (Nave et al. – 2012/0000255; herein after referred to as “Nave”).
Regarding claims 1 and 11-15, Nave discloses an input comprising: 

[[-]] an electromechanical transducer structure and 
[[-]] a control apparatus

Regarding claim 2, Nave discloses the input 
Regarding claim 3, Nave discloses the input and [[]] wherein the control apparatus is configured to use the transducer structure to capture the response 
Regarding claim 4, Nave discloses the input 
Regarding claim 5, Nave discloses the input 
Regarding claim 6, Nave discloses the input and [[-]] wherein the electromechanically active material is integrated in the support .  

Claims 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Villiger (Villiger – 2011/0155026).
Regarding claim 9, Villiger discloses n automated 
comprising: 
[[-]] a storage container
[[-]] a transfer unitthe means of payment to the storage container storage container
a support that has a user control area and that has a coupling area for coupling an object to be monitored to the input device, an electromechanical transducer structure that is coupled both to the user control area and to the coupling area; and a control apparatus that uses the electromechanical transducer structure to implement a user control function of the user control area and further to implement mechanical integrity monitoring of the object to be monitored and/eO the support; wherein the storage container
Regarding claim 10, Villiger discloses an automated comprising: [[-]] a storage containerthe means of payment to the storage container storage containerand [[-]] a control apparatus .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (Nave et al. – 2012/0000255; herein after referred to as “Nave”) in view of Kritzman (Kritzman – 2013/0276914).
Regarding claim 7, see the discussions regarding claim 1 in view of Nave. The claim differs in calling for the input 
However, this claimed limitation is not new. Reference to Kritzman is cited as an evidence showing the conventionality of a safe having a piezoelectric actuator stem 10 and lock (Kritzman; par. 0088, 0144 – safe mechanism, piezoelectric stem 10 and lock).
In light of Kritzman’s teachings, it would have been obvious to implement the lock using piezoelectric actuator. The modification merely replaces one type of lock actuator with another which is well within the skill levels and expectations of an ordinary skilled artisan.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (Nave et al. – 2012/0000255; herein after referred to as “Nave”) in view of Mccafferty (Mccafferty – 2014/0318425).
Regarding claim 8, see the discussions regarding claim 1 in view of Nave. The claim 
differs in calling for the input is formed from at least one of silicon oxide, metals ands polymethylmethacrylate.  
	However, this claimed limitation is not new. Reference to Mccafferty is cited an evidence showing the conventionality of an ATM machine 100 having a safety enclosure 140 which is made of heavy duty material such as metal (Mccafferty; figure 1; par. 0014, 0022- ATM machine with safety enclosure 140, metallic housing).
	In light of Mccafferty’s teachings, it would have been obvious to implement the metallic housing in the system as taught by Nave. The modification allows the safe to be constructed with heavy duty material such as metal which is well within the skill levels and expectations of an ordinary skilled artisan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887